Citation Nr: 0113710	
Decision Date: 05/16/01    Archive Date: 05/23/01	

DOCKET NO.  98-08 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to an increased initial rating for a major 
depressive disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1995 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that granted service connection for 
a major depressive disorder and assigned a 10 percent 
evaluation from December 16, 1996, the day following the 
veteran's discharge from active service.  An October 1998 RO 
decision granted a 30 percent evaluation for a major 
depressive disorder, effective December 16, 1996.  


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral knee 
disability.

2.  The veteran does not currently have shin splints.

3.  Since December 16, 1996 the veteran's major depressive 
disorder is manifested by occupational and social impairment 
with decreased ability to work due to decreased efficiency 
and intermittent periods of inability to perform tasks with 
routine behavior, self-care and conversational tone generally 
adequate and symptoms of recurrent and chronic depressed 
mood, sleep impairment, fatigue, irritability, difficulty in 
communicating effectively with others, and recurrent negative 
ideation, but there is not occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, Sections 3(a), 4, 114 Stat. 2096, 2097-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103A, 
5107);38 C.F.R. § 3.303 (2000).

2.  Shin splints were not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; VCAA; 38 C.F.R. § 3.303.

3.  Since December 16, 1996 the criteria for an evaluation 
greater than 30 percent for a major depressive disorder have 
not been met.  38 U.S.C.A. § 1155 (West 1991); VCAA; 
38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic Code 9433 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been provided a statement of the case and a supplemental 
statement of the case informing them of what is necessary to 
establish service connection for the claimed disabilities and 
an increased rating for a major depressive disorder.  They 
were also advised of the evidence that had been considered.  
There is no indication that any additional evidence exists or 
that further notification is required.  The veteran has been 
afforded examinations and was offered the opportunity to 
appear for a hearing, but did not report.  Therefore, the 
Board concludes that the VA has complied with the VCAA.  

I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

The veteran's service medical records reflect that he was 
seen with complaints relating to right knee pain in December 
1995.  The initial impression was hamstring strain.  He was 
also seen with complaints relating to his left knee in June 
1996.  The assessment was patella tendinitis.  The report of 
an August 1996 service medical board and reports relating to 
the veteran's August 1996 service separation examination, and 
medical history in conjunction therewith, do not reflect 
complaints, findings, or treatment with respect to the 
veteran's knees or shin splints.  The August 1996 service 
separation examination report reflects that his lower 
extremities were normal.  

The report of an August 1997 VA orthopedic examination 
reflects that the examiner was familiar with the veteran's 
history.  X-rays of the veteran's knees, tibias, and fibulas, 
were normal.  No disease of the tibias or fibulas was found 
and the veteran had no complaints with respect to shin 
splints.  The veteran indicated that his knees would hurt 
after a day's work.  The diagnoses included normal knees 
bilaterally and possible mild patellofemoral syndrome without 
objective evidence to substantiate the same.  

There is no competent medical evidence that the veteran had 
chronic disability of the knees or that he had shin splints 
during his active service.  There is no competent medical 
evidence indicating that the veteran currently has complaints 
or findings with respect to shin splints.  There is competent 
medical evidence indicating that his tibias and fibulas are 
normal and that he has no disease.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran currently has shin splints.  Accordingly, a 
preponderance of the evidence is against the claim of service 
connection for shin splints since they are not currently 
shown to exist.

There is no competent medical evidence indicating that the 
veteran had any chronic disability of his knees during 
service.  Complaints regarding his knees were recorded on two 
occasions, but his service separation examination reflects 
that his lower extremities were normal and there were no 
complaints related to his knees that were recorded at the 
time of his service separation.  Further, competent medical 
evidence indicates that while it is possible that the veteran 
has mild patellofemoral syndrome of his knees, there is no 
objective evidence to substantiate this and the veteran's 
knees are both indicated to be normal.  With consideration 
that there is competent medical evidence indicating that it 
is possible that the veteran currently has mild 
patellofemoral syndrome and competent medical evidence 
indicating that there is no objective evidence to 
substantiate this and concluding that the veteran's knees are 
normal, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran currently has 
bilateral knee disability.  Accordingly, a preponderance of 
the evidence is against the claim of service connection for 
bilateral knee disability since the veteran does not 
currently have bilateral knee disability.

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The report of a September 1997 VA psychiatric examination 
reflects that the veteran reported that he had not received 
any treatment since his discharge from active service.  He 
reported difficulty sleeping at night with recurrent negative 
ideation.  He reported that he had generally remained 
isolated from family and friends.  He was alert and oriented 
in all three spheres during the evaluation.  His speech was 
clear.  Errors of articulation were not observed.  He denied 
the presence of delusions, hallucinations, manic symptoms, or 
current suicidal ideation.  Evidence of a formal thought 
disorder was not observed.  His insight and judgment seemed 
adequate.  His attention and concentration were also 
adequate.  His short-term memory was adequate.  He did report 
chronic symptoms of depression with depressed mood, thoughts 
of death, fatigue, and feeling overwhelmed by life stress.  
He reported feeling helpless and worthless and had 
experienced increased irritability with frequent arguments 
with his spouse.  This had led to isolation and impaired 
communication with his spouse and family members.  He 
reported low energy.  The diagnoses included major depressive 
disorder, recurrent, currently active.  His Global Assessment 
of Functioning (GAF) was indicated to be 60 at the time of 
the examination and 60 during the prior year.  The examiner 
commented that the veteran's depression seemed to have 
remained generally stable since the time of his military 
experience.  The examiner indicated that the veteran did 
experience occupational and social impairment with decreased 
ability to work due to decreased efficiency and intermittent 
periods of inability to perform tasks.  His routine behavior, 
self-care, and conversational tone generally appeared 
adequate.  He did experience symptoms of recurrent and 
chronic depressed mood, sleep impairment, fatigue, 
irritability, difficulty in communicating effectively with 
others, and recurrent negative ideation.  These symptoms 
impaired his ability to function in occupational and social 
settings. 

The veteran's major depressive disorder has been evaluated 
under Diagnostic Code 9433 of the Rating Schedule.  
Diagnostic Code 9433 provides that a 50 percent evaluation is 
for assignment where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, reflects that a GAF score of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.  

The symptoms, associated by competent medical evidence with 
the veteran's major depressive disorder reflect that the 
veteran's symptoms more nearly approximate the criteria 
associated with a 30 percent evaluation under Diagnostic 
Code 9433.  He does have depressed mood, chronic sleep 
impairment, and decrease in work efficiency.  However, his 
symptoms do not approximate the criteria for a 50 percent 
evaluation under Diagnostic Code 9433.  In this regard, he 
does not have flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impaired short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and while he does have difficulty in establishing and 
maintaining effective work and social relationships, this 
impairment is more appropriately described under the criteria 
relating to a 30 percent evaluation.  In this regard, the 
record reflects that the veteran does not have impaired 
memory or impaired judgment.  No abnormal speech has been 
noted.  He has not been indicated to have flattened affect.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 30 percent that has been assigned 
during any time since the veteran's discharge from service, 
noting that the record reflects that his major depressive 
disorder has been basically stable since his active service.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been 

expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that the veteran's major depressive 
disorder has not required hospitalization and there is no 
evidence that it has caused marked interference with 
employment.


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for shin splints is denied.

An evaluation greater than 30 percent for a major depressive 
disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

